Citation Nr: 1410603	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1963 to July 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO). 



FINDING OF FACT

Loss of erectile power and penile deformity is not shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in April 2011.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 



Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records as well as VA and private medical records. 

The Veteran was afforded a VA examination in June 2011.  As the examination report contains the medical history and findings, pertaining to the rating criteria, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical examination must be based on consideration of the history and describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Criteria for Rating Erectile Dysfunction

Erectile dysfunction is currently rated noncompensable or zero percent under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, the criteria for a compensable rating, 20 percent, are penile deformity with loss of erectile power.  The 20 percent is the only and maximum rating under Diagnostic Code 7522.  






There is no other potentially applicable Diagnostic Code for a closely related condition, which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Evidence 

In December 2010, the Veteran had a robotic radical prostatectomy for prostate cancer. 

In a rating decision in May 2011, the RO granted service connection for prostate cancer on a presumptive basis due to exposure to Agent Orange in Vietnam.   The RO assigned an initial schedular 100 percent rating for six months.  In a rating decision in April 2012, the RO assigned a 40 percent rating from July 2012 after the schedular termination of the 100 percent rating.  In a rating decision in December 2012, the RO assigned a 60 percent rating for voiding dysfunction under Diagnostic Code 7528 from September 2012.  

In a rating decision in September 2011, the RO granted service connection for erectile dysfunction, secondary to service-connected prostate cancer and assigned a zero percent rating under Diagnositic Code 7522.  The RO also granted special monthly compensation for loss of use of a creative organ due to erectile dysfunction.  

On VA examination in June 2011, the VA examiner found no evidence of a penile deformity. 

In a statement in October 2011, the private surgeon, who did the prostatectomy, stated that the Veteran's erectile function worsened after the surgery.  The surgeon stated that since the surgery the Veteran complained of a smaller penis.  The surgeon stated that penile shortening occurred in about 10 percent of patients [after a radical prostatectomy].  



In statements in October 2011 and April 2012, the Veteran stated that his physician told him that when the urethra was reconnected [during surgery] the urethra could have been shortened by up to 10 percent, affecting penile length.  The Veteran stated the penile shortening deformity was the result of prostate cancer. 

Private medical records in January 2012 show that the pertinent finding by cystoscopy was slight narrowing of the proximal bulbar urethra.  In April 2012, the Veteran complained of erectile dysfunction and penile shortening.  The pertinent finding was slight induration of the corporeal bodies at the base.  The physician stated that the Veteran did not obtain enough tumescence to see a curvature if present.  The private physician discussed with the Veteran cases of penile shortening following a prostatectomy on the basis of potential fibrosis of the penile corporeal bodies. 

In a statement in April 2012, the Veteran's wife related that when the urethra was reattached during the Veteran's surgery it caused a shortening and narrowing of the urethra, resulting in penile shortening, which was evident and which she associated with a penile deformity.  

In April 2013, the Veteran described penile shortening.

Analysis

Erectile dysfunction is rated noncompensable under Diagnostic Code 7522, but the Veteran does receive special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  Also the residuals of the prostate cancer with prostatectomy are rated 60 percent on the basis of voiding dysfunction. 

The criteria for a compensable or 20 percent rating under Diagnostic Code 7522 are penile deformity with [and] loss of erectile power.  The 20 percent rating is the only rating for the disability under Diagnostic Code 7522, that is, there is no lower or higher rating.  There is no schedular rating for loss of erectile power alone. 

In other words, loss of erectile power without penile deformity does not warrant a compensable rating apart from special monthly compensation, which the Veteran does receive. 

The Board does find that the Veteran suffers from loss of erectile power due to service-connected prostate cancer with prostatectomy.  The remaining is question whether penile deformity is evident. 

The Veteran asserts that the prostate surgery caused a shortening and narrowing of the urethra, resulting in penile shortening, which is evident, and which equates to penile deformity. 

The Veteran's assertion is an expression of a causal relationship between the prostatectomy and the claimed penile shortening.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran is competent to offer an opinion on a simple medical condition.  A simple medical condition is one capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Also the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship between the prostatectomy and the claimed penile shortening.  Whether the claimed penile shortening is caused by the prostatectomy 
is not simple medical condition the Veteran is competent to identify, because the etiology of the claimed condition falls outside the realm of common knowledge of a lay person, that is, the the relationship cannot be made based on mere personal observation, rather an opinion on the etiology of the condition requires a person qualified through education, training, and experience to offer a medical diagnosis or medical opinion.  


And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to associate the claimed penile shortening to the prostatectomy.

As the cause or etiology of the claimed penile deformity is not a simple medical condition, any inference based on what is not personally observable cannot be competent lay evidence.  For this reason, the Veteran lay opinion is not competent evidence of a causal relationship between the prostate surgery and penile shortening. 

Since the Veteran's lay evidence, including the Veteran's spouse's statement, is not competent evidence, the lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

As for the Veteran reporting a contemporaneous medical diagnosis or symptoms described by the Veteran that later support a diagnosis by a medical professional, the private surgeon, who did the prostatectomy, stated that penile shortening occurred in about 10 percent of patients after a radical prostatectomy and that penile shortening was discussed with the Veteran.  

As for the postsurgical findings, there is evidence of slight narrowing of the bulbar urethra, neither the private surgeon nor other medical health-care provider actually associated the Veteran's complaint of penile shortening to the surgery, which involved transection of the urethra and its reattachment.  

As for other postsurgical findings, there is evidence of slight induration of the corporeal bodies and a private physician discussed with the Veteran cases of penile shortening following a prostectomy on the basis of potential fibrosis of the penile corporeal bodies, but the private physician did not express an opinion on whether the Veteran's complaint of penile shortening was due to fibrosis of the penile corporeal bodies, which are anatomically distinct for the urethra.



As neither the lay evidence nor medical evidence establishes that the Veteran's complaint of penile shortening was due to surgery, which involved the urethra, or to fibrosis of the penile corporeal bodies as a result of surgery, the Board finds that the penile shortening is unrelated to the prostatectomy.

For the completeness of the analysis, in the alternative, even if penile shortening were the result of the prostatectomy, the question is whether the penile shortening equates to a penile deformity.  On VA examination in June 2011, the VA examiner found no evidence of a penile deformity.  A private physician stated that the Veteran was unable to obtain enough tumescence to see a curvature if present.  And neither the private surgeon nor other medical health-care provider described the Veteran's complaint of penile shortening as a penile deformity. 

The Veteran however does equate the penile shortening to a penile deformity.  As "deformity" is not defined in the rating criteria, the term is given its ordinary meaning.  In medical terminology, a "deformity" is a distortion of any part or general disfigurement of the body.  Dorland's Illustrated Medical Dictionary 478 (32nd ed. 2012).  A synonym for "deformity" is "misshapen." Webster's New College Dictionary 718 (3d ed. 2008).

Penile shortening, but otherwise anatomically normal, does not more nearly approximate or equate to a "deformity," that is, a distortion or disfigurement or misshaping of the affected part. 

After a review of the lay and medical evidence, the Board concludes that the preponderance of the evidence is against the claim for increase at any time during the period of the appeal.







Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran's service-connected erectile dysfunction is manifested by loss of erectile power.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the rating criteria encompass the manifestations of erectile dysfunction.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  The assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).   








A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran does not expressly raise, and the record does not reasonably raise, a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  


ORDER

An initial compensable rating for erectile dysfunction is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


